Case: 1:15-cv-00989-CAB Doc #: 172 Filed: 05/08/20 1 of 2. PageID #: 8246




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 RICKY JACKSON,                                 )   CASE NO. 1:15CV989
                                                )
               Plaintiff,                       )   JUDGE CHRISTOPHER A. BOYKO
                                                )
        vs.                                     )   MINUTES OF MEDIATION
                                                )   and
 CITY OF CLEVELAND, ET AL.,                     )   STIPULATED DISMISSAL
                                                )
               Defendants.                      )

        ________________________________________________________________

 KWAME AJAMU, ET AL.,                           )   CASE NO. 1:15CV1320
                                                )
               Plaintiffs,                      )   JUDGE CHRISTOPHER A. BOYKO
                                                )
        vs.                                     )   MINUTES OF MEDIATION
                                                )   and
 CITY OF CLEVELAND, ET AL.,                     )   STIPULATED DISMISSAL
                                                )
               Defendants.

 DAN A. POLSTER, J:

        The above captioned cases are before Judge Dan A. Polster on referral for mediation from

 Judge Christopher A. Boyko, Doc #: 170. Judge Polster conducted the mediation on May 6,

 2020. The parties reached a settlement. Accordingly, the above captioned cases are dismissed
Case: 1:15-cv-00989-CAB Doc #: 172 Filed: 05/08/20 2 of 2. PageID #: 8247




 with prejudice, each party to pay its own costs.

         Judge Polster retains jurisdiction to ensure that the settlement agreement is executed.


        IT IS SO ORDERED.



                                               /s/Dan A. Polster                   May 8, 2020
                                               Dan Aaron Polster
                                               United States District Judge




                                                    -2-
